Opistiost.— Bennett T. Logan was living at the date of the rendition of the judgment and issuance of the execution, but was dead when the sheriff’s sale was made at which Williams purchased the land in controversy. The authorities are meagre, conflicting and doubtful as to the effect of such a sale. See Taylor v. Snow, 47 Tex., 467.
. This is not a direct proceeding upon the part of the plaintiffs to have the sheriff’s sale vacated and set aside; and to arrive at the conclusions reached below, the court must have held the sale absolutely void. This was erroneous. The sale was made in 1845 and suit begun in 1874, and, as a direct proceeding, came too late.
Bevbeseb ahb bemahbeb.